Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5-6 are rejected under 35 U.S.C. 103 as being unpatentable over Yamauchi U.S. 2015/0167743 and Nutto DE 102012213508.
Re clm 5, Yamauchi discloses a rolling-element bearing assembly (Fig. 1) comprising: a first bearing ring (12) and a second bearing ring (11) that define a bearing interior between them the first bearing ring and the second bearing ring, a plurality of rolling elements (13) disposed in the bearing interior to allow a relative rotation of first and second bearing rings, and a seal assembly (S) for sealing the bearing interior, the seal assembly including a seal carrier (at least upper part of 20) connected to the first bearing ring such that the seal carrier and the first bearing ring rotate together and a seal element (41) connected to the seal carrier such that the seal element and the seal carrier rotate together, the seal carrier holding the seal element against an axial surface (where 41d contacts 11) of the second bearing ring, wherein the seal carrier comprises a fiber-reinforced plastic ([0115]).
Yamauchi does not disclose the seal carrier comprises a plurality of seal carrier segments abutting against one another, wherein the seal carrier segments include abutment surfaces having mutually complementary structures, and wherein the structures are formed such that a one-on-one arrangement and connection between two adjacent seal carrier segments is ensured in the radial, axial, and/or circumferential direction.
	Nutto teaches seal components which are segmented and abut one another (Fig. 2-4). Providing the segmented seal elements such that they abut one another, wherein the seal carrier segments include abutment surfaces (at circumferential ends of segments) having mutually complementary structures (male and female matching parts, Fig. 3a-3c), and wherein the structures are formed such that a one-on-one arrangement and connection between two adjacent seal carrier segments is ensured in the radial, axial, and/or circumferential direction (connections of Fig. 3a-3c provide at least radial and circumferential connection is assured) which allows for positively connected the segments together to form a unitary construction after assembly such that the unitary construction can be installed without disassembly of the device.
	It would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to modify the carrier of Pilk and provide that the seal carrier elements abut against one another for the purpose of positively connecting the segments together to form a unitary construction after assembly such that the unitary construction can be installed without disassembly of the device.
	Re clm 6, the improvement of Nutto further disclose the structures are configured to prevent radial and/or axial movement of the seal carrier segments (connection of Fig. 3a-3c provides at least radial stops, for example 71 is unable to move radially due to portions of 6 on either side of 71 in Fig. 3a).
	
Claims 5-6 are rejected under 35 U.S.C. 103 as being unpatentable over Pilk U.S. 2020/0063799 in view of Yamauchi U.S. 2015/0167743 and Nutto DE 102012213508.
Re clm 5, Pilk discloses a rolling-element bearing assembly (Fig. 1) comprising: a first bearing ring (1) and a second bearing ring (2 and 5s) that define a bearing interior between the first bearing ring and the second bearing ring, a plurality of rolling elements (3s) disposed in the bearing interior to allow a relative rotation of first and second bearing rings, and a seal assembly for sealing the bearing interior, the seal assembly including a seal carrier (12) connected to the first bearing ring (via 9b) such that the seal carrier and the first bearing ring rotate together and a seal element (13) connected to the seal carrier such that the seal element and the seal carrier rotate together, the seal carrier holding the seal element against an axial surface (where 13 contacts 5) of the second bearing ring.
Although Pilk states that seal adjacent elements can be made of metal, plastic or composites ([0021]), Pilk is silent as to the material of the seal carrier does not explicitly state that the seal carrier comprises a fiber-reinforced plastic.
Yamauchi discloses a seal carrier (20, Fig. 1) comprising a fiber-reinforced plastic ([0115]).
	It would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to substitute the unknown seal carrier material of Pilk with that of Yamauchi and provide that the seal carrier comprises a fiber-reinforced plastic, since it has been held that the selection of a known material based on its suitability for its intended purpose would have been obvious to one of ordinary skill in the art.  Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945). See MPEP § 2144.07. Fiber-reinforced plastics have a reduced weight compared to metal parts while having more rigidity and strength than plastic alone.
Pilk does not disclose the seal carrier comprises a plurality of seal carrier segments abutting against one another, wherein the seal carrier segments include abutment surfaces having mutually complementary structures, and wherein the structures are formed such that a one-on-one arrangement and connection between two adjacent seal carrier segments is ensured in the radial, axial, and/or circumferential direction.
	Nutto teaches seal components which are segmented and abut one another (Fig. 2-4). Providing the segmented seal elements such that they abut one another, wherein the seal carrier segments include abutment surfaces (at circumferential ends of segments) having mutually complementary structures (male and female matching parts, Fig. 3a-3c), and wherein the structures are formed such that a one-on-one arrangement and connection between two adjacent seal carrier segments is ensured in the radial, axial, and/or circumferential direction (connections of Fig. 3a-3c provide at least radial and circumferential connection is assured) which allows for positively connected the segments together to form a unitary construction after assembly.
	It would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to modify the carrier of Pilk and provide that the seal carrier elements abut against one another for the purpose of positively connecting the segments together to form a unitary construction after assembly.
	Re clm 6, the improvement of Nutto further disclose the structures are configured to prevent radial and/or axial movement of the seal carrier segments (connection of Fig. 3a-3c provides at least radial stops, for example 71 is unable to move radially due to portions of 6 on either side of 71 in Fig. 3a).

Response to Arguments
Applicant's arguments filed 22 July 2022 have been fully considered but they are not persuasive. 
Applicant argues Nutto does not disclose a seal carrier much less a seal carrier comprising a plurality of seal carrier segments. In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). Nutto is not used to disclose a seal carrier, since both Pilk and Yamauchi disclose seal carriers.  Nutto is used to teach the concept of seal components which are segmented.
Applicant states in the specification that it is known to manufacture seal carriers form segments to simplify installation ([0005]). Nutto discloses segmented seal elements for the exact same reason ([0004]). Applicant has already admitted on the record that segmenting seal carriers is known in the art. 
Applicant takes issue with the fact that Nutto does not specifically disclose a segmented seal carrier. If Nutto did disclose such a feature, the rejection would be anticipatory and a 102 rejection and not an obvious 103 rejection On the other hand, however, if one were to fairly consider analogous elements between the references, the seal of Nutto (3, Fig. 1) is the entirety of the sealing structure.  This is analogous to the entire sealing structures of Pilk and Yamauchi (12 and 13 of Fig. 1; S which includes 20 and 40 of Yamauchi). Thus, it would be obvious to modify any and/or all sealing components such that they are segmented for at least the purpose of positively connecting the segments together to form a unitary construction after assembly which makes assembly of the seal components simpler.
Applicant’s arguments not only ignore what one of ordinary skill in the art would glean from the references, but also Applicant’s admitted statement that segmenting seal carriers is already known. Put another way, Applicant is arguing that one of ordinary skill in the art would not segment a seal carrier, even though Nutto discloses segmenting seal structures and Applicant has made it clear on the record via paragraph [0005] of the specification that segmenting seal carriers was known for the same reason as that disclosed in Nutto.

Allowable Subject Matter
Claims 1-4, 8-12 and 14 are allowed.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. WO 2018210372 discloses a segmented seal carrier (14 and 15, Fig. 1-7). WO2018174979 discloses a segmented seal carrier (114; [0038]).
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALAN B WAITS whose telephone number is (571)270-3664. The examiner can normally be reached Monday-Thursday from 6-4 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Ridley can be reached on 571-272-6917. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALAN B WAITS/Primary Examiner, Art Unit 3656